Citation Nr: 0908338	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  05-38 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
low back disorder.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel






INTRODUCTION

The Veteran served on active duty from April 1971 to April 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.

In February 2009, the Veteran's representative filed an 
informal hearing presentation at the Board.  Although 
additional issues were listed, the Veteran has only perfected 
an appeal with the low back issue.  


FINDINGS OF FACT

1.  A claim of entitlement to service connection for a low 
back disability was denied in an unappealed rating decision 
of July 1994.

2.  The evidence associated with the claims file subsequent 
to the July 1994 rating decision does not relate to an 
unestablished fact necessary to substantiate the claim; is 
cumulative and redundant of evidence already of record; or is 
not sufficient to raise a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been presented to reopen a 
claim of entitlement to service connection for a low back 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking to reopen a previously denied claim of 
service connection for a low back disability.  The Board will 
initially discuss certain preliminary matters, and will then 
address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Additionally, in March 2006, the Court held that because the 
terms "new" and "material" in a new and material evidence 
claim have specific, technical meanings that are not commonly 
known to VA claimants, when providing the notice required by 
the VCAA, it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of the evidence that 
must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 
(2006).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under 
the VCAA, by letter mailed in December 2004, prior to the 
March 2005 rating decision denying reopening of the claim of 
entitlement to service connection for low back disability.  
This notice informed him of the basis of the prior denial, 
the types of evidence that he should submit or identify, and 
of the assistance that VA would provide to obtain evidence on 
his behalf.  

Although the veteran was not provided notice with respect to 
the disability-rating or effective-date element of the claim 
until March 2006, after the initial adjudication of the 
claim, the Board finds that there is no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As 
explained below, the Board has determined that reopening of 
the claim is not in order.  Consequently, no disability 
rating or effective date will be assigned, so the failure to 
provide earlier notice with respect to those elements of the 
claim is no more than harmless error.

The Board also notes that service treatment records, 
pertinent VA medical records and private medical records have 
been obtained.  The Board is unaware of any additional 
outstanding evidence that could be obtained to substantiate 
the claim.  

Although the veteran has not been afforded a VA examination 
in response to his claim to reopen, VA has no obligation to 
provide such an examination in response to a claim to reopen 
if new and material evidence has not been presented.  See 
38 C.F.R. § 3.159(c)(4).

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim 
to reopen.

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Where a Veteran served continuously for 90 days or more 
during a period of war and arthritis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

Analysis

The Veteran filed his initial claim of service connection for 
a low back disability in April 1973.  In a May 1973 rating 
decision, the claim was denied based on a finding that back 
pain, in the absence of a diagnosis, disease or injury, was 
not a disability.  The RO noted that service treatment 
records showed complaints of and treatment for low back pain 
on several occasions in November 1971.  The report of 
February 1973 separation physical examination reflects that 
the spine and musculoskeletal system were normal, and that 
there were no complaints related to the low back.  The 
Veteran was notified of that decision but did not file a 
timely appeal.  

The Veteran filed another claim of service connection for the 
low back in October 1978, and this claim was denied in an 
unappealed November 1978 rating decision.  In its decision, 
the RO noted post-service hospitalization at a VA facility in 
October 1978 for chronic low back pain syndrome with a 
gradual onset since September 1977.  Lumbosacral myelogram 
was performed and the final assessment was that this was not 
disc syndrome and the Veteran should be followed 
conservatively.  

The claim for low back disability was again denied by the RO 
in October 1981.  The RO noted additional VA examination for 
complaints of low back pain in 1981.  The claim was denied 
based on a finding of no new and material evidence.  The 
Veteran was notified of the decision but did not file a 
timely appeal.  

The Veteran attempted to reopen his back claim in January 
1994.  VA treatment records from 1992 to April 1994 showed 
continued treatment for complaints of low back pain.  The RO 
denied the claim in a July 1994 rating decision, noting that 
there remained no evidence relating any current low back pain 
to service.  The Veteran was informed of this rating decision 
by letter dated in August 1994, but did not file a timely 
appeal.  

The Veteran indicated in March 1998 and again in March 2001 
and November 2001 that he wanted to reopen his claim for 
service connection for a low back disorder.  He was informed 
by VA that he must submit new and material evidence to reopen 
the previously denied claim.  

The Veteran filed his current claim in November 2004.  The RO 
denied the claim in March 2005, noting that although current 
evidence showed degenerative disc disease of the lumbar 
spine, no evidence had been presented that tended to show a 
relationship between the current back disorder and service.  
The RO considered ongoing VA treatment for low back 
complaints at multiple VA medical centers including the 
Washington, Baltimore and Martinsburg VA Medical Centers 
dated through 2007.  

At the time of the July 1994 RO decision which found no new 
and material evidence to reopen the claim, there was evidence 
showing that the Veteran had a chronic low back disability 
more than one year following the Veteran's discharge from 
service but there was no competent evidence of a nexus, or 
etiological relationship, between any current low back 
disorder and service.  

The evidence submitted after the July 1994 rating decision 
includes extensive VA treatment records including those 
showing degenerative disc disease at L5-S1 since January 
1998. 

The evidence submitted after the July 1994 denial does not 
tend to establish a nexus between service and a current low 
back disability.  It merely continues to show the presence of 
chronic back disability more than one year following the 
Veteran's discharge from service..  Additional medical 
reports received since the prior decision at most relate to 
the Veteran's current condition and do not address a nexus to 
service.  The Court has held that medical evidence which 
merely documents continued diagnosis and treatment of 
disease, without addressing the crucial matter of medical 
nexus, does not constitute new and material evidence.  See 
Cornele v. Brown, 6 Vet. App. 59, 62 (1993).

Statements and testimony from the Veteran have been received, 
but these cannot be considered new and material as to the 
matter of medical nexus.  Generally, laypersons are capable 
of testifying as to symptoms, but not as to the proper 
diagnosis or date of onset or cause of a disability.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), the Court 
noted that lay persons are not competent to offer medical 
opinions and that such evidence does not provide a basis on 
which to reopen a claim for service connection.  In Routen v. 
Brown, 10 Vet. App. 183, 186, (1997), the Court noted that, 
"[l]ay assertions of medical causation . . . cannot suffice 
to reopen a claim under 38 U.S.C.A. 5108."  

In conclusion, for the reasons stated above, the Board finds 
that the evidence submitted subsequent to the RO's July 1994 
denial of the Veteran's low back claim is either cumulative 
or duplicative of evidence previously of record or is not 
sufficient to raise a reasonable possibility of 
substantiating the claim.  Accordingly, new and material 
evidence has not been received, and reopening of the claim of 
entitlement to service connection for low back disability is 
not in order.


ORDER

New and material evidence not having been presented, 
reopening of the claim of entitlement to service connection 
for a low back disability is denied.


______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


